    Case 1:15-cr-00536-PGG Document 1118
                                    1117 Filed 01/13/21
                                               01/12/21 Page 1 of 1




                                                      January 12, 2021

VIA ECF and Email
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007
                                                                                 January 13, 2021
               RE: United States v. Omar Amanat, 15 Cr 536 (PGG)
                     CJA Financing

Dear Judge Gardephe:

       I represent Omar Amanat pursuant to the Criminal Justice Act. I am writing to
request that the Court apportion additional funds for associate counsel Jacob Barclay
Mitchell nunc pro tunc December 26, 2020.

        As the Court is aware, this is an extremely complex case and numerous issues
have arisen post trial that warrant counsel’s careful attention. Mr. Amanat’s trial counsel
requested to be relieved pursuant to a conflict – Mr. Amanat and trial counsel’s
relationship with a government agent, Spyros Enotiades. The Court appointed me as CJA
counsel after a careful analysis of Mr. Amanat’s finances.

        I requested that the Court appoint Mr. Mitchell as associate counsel to assist with
the Rule 33 motion, any Fatico hearings, and at sentencing. Mr. Mitchell has worked on
many other technically complex cases and has relationships with several experts in
computer forensics. This case is sufficiently complex that the appointment of associate
counsel is warranted. Mr. Mitchell worked on the rule 33 motion diligently, ever mindful
of the need to conserve CJA funds. His contributions to our analysis and the drafting of
the motion were invaluable. However, over the Christmas holiday Mr. Mitchell exceed
the 100 hours the Court allocated. I am respectfully requesting an additional 50 hours for
Mr. Mitchell nunc pro tunc to December 26, 2020.

       I thank the Court for its consideration of this request. I do not make it lightly.

                                                      Respectfully submitted,

                                                      /s/


                                                      Grainne E. O’Neill
